Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 1 of 17 PageID #: 167



                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS DIVISION
                                SHERMAN DIVISION

OSCAR DE LA ROSA, and ALL OTHERS §
SIMILARLY SITUATED,               §
                                  §
     Plaintiffs,                  §
                                  §                       CIVIL ACTION NO. 4:19-CV-00126
V.                                §                            COLLECTIVE ACTION
                                  §
J&GK PROPERTIES, LLC D/B/A CKJ §
TRANSPORT OF SOUTH TEXAS, LLC and §
JONATHAN KENNEMER,

        Defendants.

                   DEFENDANTS’ RESPONSE IN OPPOSITION TO
             PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION

        Defendants, J&GK Properties LLC, d/b/a CKJ Transport of South Texas, LLC, and

Jonathan Kennemer, (collectively, “Defendants” or “CKJ”) by and through their undersigned

counsel, file their Response in Opposition to Plaintiffs’ Motion for Conditional Certification, and

respond as follows:

               I.      INTRODUCTION AND SUMMARY OF OPPOSITION

        This case arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

Plaintiffs allege that they were not paid overtime for hours worked in excess of 40 hours per week.

See Dkt. 33, p. 6 ¶ 25. Specifically, Plaintiffs assert a single cause of action on behalf of themselves

and “all others similarly situated” seeking unpaid overtime wages to remedy alleged violations

under the FLSA. See id. at pp. 5-9 ¶¶ 17-37.

        Above all else, Plaintiffs are exempt from the FLSA’s overtime requirements under the

Motor Carrier Act (“MCA”) exemption, 29 U.S.C. § 213(b)(1), and, therefore, have no viable

claims against Defendants. Moreover, the application of the FLSA § 13(b)(1) MCA exemption to




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                      1
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 2 of 17 PageID #: 168



Defendants’ drivers1 is inherently an individualized determination, making the claims

inappropriate for collective action treatment. Accordingly, because the claims asserted by

Plaintiffs are not appropriate for treatment as a collective action to begin with, it would be a waste

of the Parties’ and the Court’s time and resources to go through the exercise of providing notice to

potential members of a class that cannot, as a matter of law, be certified, much less recover wages.

        Furthermore, the proposed notice and consent to join form submitted by Plaintiffs fail to

fairly and adequately advise putative Opt-in Plaintiffs of the risks and obligations in addition to

the potential benefits of opting-in to the litigation. Plaintiffs’ motion is also premised on the fatally

defective assumption that this suit is even appropriate for certification as a collective action under

29 U.S.C. § 216(b) in the first place, which it clearly is not. For all these reasons, the motion should

be denied.

                           II.     ARGUMENT AND AUTHORITIES

A.      Standard of Review

        Courts have the authority to conditionally certify a class and permit notice to the proposed

class under section 216(b) of the FLSA. Hoffmann-La Roche v. Sperling, 493 U.S. 165 (1989). But

a court’s authority to conditionally certify a class and issue notice should be exercised only in

appropriate cases. Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010);

Haynes v. Singer Co., 696 F.2d 884, 886 (11th Cir. 1983). Conditional certification is not

appropriate when individual issues predominate over collective issues. Courts have also cautioned

that the discretion to conditionally certify a class should be exercised in such a way as to avoid




1
  While Defendants deny Plaintiffs’ allegation that both Defendant CKJ and Defendant Kennemer
were the employers of Plaintiffs and putative Opt-in Plaintiffs, for purposes of simplicity in this
response, reference will be made to “Defendants’ employees.” Defendants reserve the right to
present evidence to refute this allegation at a later stage.


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                       2
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 3 of 17 PageID #: 169



“stirring up unwarranted litigation.” H&R Block, Ltd. v. Housden, 186 F.R.D. 399, 401 (E.D. Tex.

1999); Lentz v. Sparky’s Rest. II, Inc., 491 F. Supp. 2d 663, 669 (N.D. Tex. 2007).

       Courts should allow collective actions only when adjudication of “common issues of law

and fact arising from the same alleged . . . activity” promotes efficiency and judicial economy. Id.

at 170. Accordingly, “notice is by no means mandatory” and “the relevant inquiry in each

particular case is whether it would be appropriate to exercise such discretion.” Harris v. Fee

Transp. Servs., Inc., No. 3:05-CV-00077, 2006 WL 1994586, at *2 (N.D. Tex. 2006). As another

district court in Texas has noted, “[t]he relevant inquiry is not whether the court has discretion to

facilitate notice, but whether this is an appropriate case in which to exercise discretion.” Hall v.

Burk, No. 3:01-CV-02487, 2002 WL 413901, at *2 (N.D. Tex. 2002) (quoting Camper, et al. v.

Home Quality Mgmt., Inc., 200 F.R.D. 516, 519 (D. Md. 2000)).

       The Fifth Circuit has not adopted a specific standard to apply when considering conditional

certification, but courts generally follow the analysis of whether a plaintiff is “similarly situated”

to other individuals set forth in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987); see also

Mooney v. Aramco Servs. Co., 54 F.3d 1207 (5th Cir. 1995). The first step is called the “notice

stage.” Mooney, 54 F.3d at 1213. At the initial notice stage, plaintiffs must provide the court with

substantial evidence showing that the defendant subjected a group of similarly situated potential

class members to a “single decision, policy, or plan” violating the provisions of the FLSA. Id. at

1214 n.8; Simmons v. T-Mobile USA, Inc., No. 4:06-CV-01820, 2007 WL 210008, at *4 (S.D. Tex.

Jan. 24, 2007).

       Although the first stage of the Lusardi test is modest, conditional certification is not

automatic. Songer v. Dillon Res., Inc., 569 F. Supp. 2d 703, 705 (N.D. Tex. 2008) (“While the

plaintiffs’ burden at this stage is not onerous, neither is it invisible.”). Even in cases where the




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                    3
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 4 of 17 PageID #: 170



parties have conducted little discovery and the court has minimal evidence before it—such as

here—courts still require some evidence of a common and unlawful policy beyond conclusory

assertions in pleadings, affidavits, or declarations. Treme v. HKA Enters., Inc., No. 6:07-CVV-

01134, 2008 WL 941777, at *3 (W.D. La. Apr. 7, 2008) (“[U]ncorroborated assertions, without

more, do not fulfill the plaintiff’s burden under Lusardi.”); Aguirre v. SBC Communications, Inc.,

No. 4:05-CV-03198, 2006 WL 964554, at *19 (S.D. Tex. April 11, 2006) (holding that brief and

conclusory statements in plaintiffs’ complaint and motion for notice are insufficient); Prizmic v.

Armour, Inc., No. 1:05-CV-02503, 2006 WL 1662614, at *2 (E.D.N.Y. June 12, 2006) (noting

that merely accepting conclusory allegations could lead to a “frivolous fishing expedition

conducted by the plaintiff at the employer’s expense”). “[A] court must . . . take a measured

approach when addressing a request for collective action treatment, mindful of the potential burden

associated with defending against an FLSA claim.” Colozzi v. St. Joseph’s Hosp. Health Ctr., 595

F. Supp. 2d 200, 207 (N.D.N.Y. 2009).

       Allegations that employees were misclassified as exempt do not alone satisfy a plaintiff’s

burden of showing a company-wide policy or decision that violates the FLSA. As one court

explained:

       As a matter of both sound public policy and basic common sense, the mere
       classification of a group of employees—even a large or nationwide group—as
       exempt under the FLSA is not by itself sufficient to constitute the necessary
       evidence of a common policy, plan, or practice that renders all putative [plaintiffs]
       as “similarly situated” for [29 U.S.C.] § 216(b) purposes. If it were true, in every
       instance where an employer is accused of misclassifying a large group of
       employees, the district court would then somehow be required to order collective
       action notification, irrespective of the quality or quantity of evidence that had been
       produced in the form of declarations and supporting exhibits. Such a rule would run
       counter to the long established law governing § 216(b) actions, which states that
       whether an employee has been properly exempted under the FLSA necessitates a
       fact specific inquiry.




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                 4
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 5 of 17 PageID #: 171



Colson v. Avnet, Inc., 687 F. Supp. 2d 914, 917 (D. Ariz. 2010). Furthermore, as the Supreme

Court recently instructed, “the FLSA’s list of exemptions must be given a ‘fair reading,’ as

opposed to the narrow interpretation previously espoused.” Amaya v. NOYPI Movers, L.L.C., 741

Fed. App’x 203, 204-05 (5th Cir. 2018) (citing Encino Motorcars, LLC v. Navarro, 138 S. Ct.

1134, 1142 (2018)) (internal quotation marks omitted).

B.     Plaintiffs have Failed to Demonstrate that Other Drivers are Similarly Situated.

       To obtain notice, Plaintiffs must make substantial allegations of class-wide wrongdoing

supported by affidavits. See Songer, 618 F.3d at 470. Plaintiffs have failed to make such a showing.

The two identical, boilerplate declarations accompanying Plaintiffs’ conditional certification

motion merely allege that they are “aware of many other truck drivers who also worked overtime

and were not compensated for their work performed in excess of 40 hours per workweek.” See

Dkts. 41-3, p. 2 ¶ 10; 41-4, p. 2 ¶ 10; see also Songer, 618 F.3d at 470 (agreeing with trial court

that “Plaintiffs’ affidavits only offered conclusory allegations that did not state personal

knowledge of company-wide discrimination and did not demonstrate whether other putative class

members wanted to opt in to the lawsuit”). In other words, Plaintiffs offer mere anecdotal evidence

of alleged FLSA violations based solely on their assigned routes but provide no competent

evidence of other drivers similarly situated. Furthermore, the two declarants allege they “solely”

drove belly dump trailers, which not all the Opt-in Plaintiffs did. See Dkts. 41-3, p. 1 ¶ 4; 41-4, p.

1 ¶ 4. However, there are differences in the routes and duties based on the kind of trailer or truck

a driver operates. See Ex. A, p. 3 ¶ 15. Plaintiffs’ failure to identify a class-wide wrongdoing is

fatal to their request for notice. See Chapman v. LHC Group, Inc., 126 F. Supp. 3d 711, 724 (E.D.

La. 2015); Harper v. Lovett’s Buffet, Inc., 185 F.R.D. 358 (M.D. Ala. 1999) (refusing to issue

notice to a company-wide class where plaintiffs failed to present any evidence to support their

claim that “widespread wrongdoing” occurred); Tucker v. Labor Leasing, Inc., 155 F.R.D. 687,


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                    5
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 6 of 17 PageID #: 172



689 (M.D. Fla. 1994) (denying plaintiffs’ request for conditional certification where plaintiffs

failed to show that employees outside of the employer’s Jacksonville, Florida terminal were

allegedly owed unpaid overtime).

C.     An Individualized Inquiry is Required for Putative Class Member, Which Defeats
       Conditional Certification.

       A number of courts have held that the existence of an exemption among putative opt-in

plaintiffs that requires individualized determinations makes collective action notice inappropriate.

See, e.g., Donihoo v. Dallas Automotive, Inc., 1998 WL 91256 (N.D. Tex. Feb. 23, 1998) (“In

deciding whether an employee fits into one of the many exempt categories delineated in the FLSA,

the Court must conduct an inquiry into the employee’s specific job duties. Such an inquiry is not

appropriate in a class lawsuit under Section 216(b).”).2 The application of the Motor Carrier Act

exemption to Defendants’ employees is paramount because the issue of liability for each putative

Opt-in Plaintiff will depend on whether the exemption applies. Under the FLSA, employees are

generally entitled to overtime unless their individual job duties qualify them for an exemption. See

29 U.S.C. § 207. The FLSA exempts “any employee with respect to whom the Secretary of

Transportation has power to establish qualifications and maximum hours of service.” 29 U.S.C.

§ 213(b)(1). The Secretary of Transportation, in turn, has the power to regulate employees of motor

carriers whose duties affect highway safety when interstate shipments are involved. 49 U.S.C.

§§ 31501, 13502; Amaya, 741 Fed. App’x at 205; Billings v. Rollins Frito-Lay Sales, L.P., 413 F.




2
  See also Trevino v. RDL Energy Servs., L.P., No. 4:14-CV-01936, 2016 WL 11477431 (S.D.
Tex. July 21, 2016); Andel v. Patterson-UTI Drilling Co., LLC, 280 F.R.D. 287 (S.D. Tex. 2012);
Aguirre, 2006 WL 964554, at *7; Reich v. Homier Dist. Co., Inc., 362 F. Supp. 2d 1009, 1314-14
(N.D. Ind. 2005); Holt v. Rite Aid Corp., 333 F. Supp. 2d 1265, 1274-75 (M.D. Ala. 2004);
Pfaahler v. Consultants for Achitects, Inc., No. 99-C-6700, 2000 WL 198888 (N.D. Ill. Feb. 8,
2000); Morisky v. Public Serv. Elec. & Gas Co., 111 F. Supp. 2d 493, 498 (D.N.J. 2000); Lusardi
v. Xerox Corp., 118 F.R.D. 351, 375 (D.N.J. 1987).


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                  6
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 7 of 17 PageID #: 173



Supp. 2d 817, 820 (S.D. Tex. 2006). This includes truck drivers who transport goods as part of a

continuous movement in interstate commerce but also drivers who themselves do not cross state

lines. See Songer, 618 F.3d at 472. In other words, employees can be exempt even if they drive on

an intrastate leg of a continuous movement of goods in interstate commerce. Id.

       Plaintiffs’ declarations in support of their conditional certification motion claim that all

materials hauled “originated within the State of Texas either because they were quarried within

[Texas] or because they had come to rest in [Texas]” in an attempt to sidestep the § 13(b)(1) MCA

exemption. See Dkts. 41-3, p. 2 ¶ 6; 41-4, p. 1 ¶ 6. This representation exhibits a remarkable

misapprehension of the § 13(b)(1) exemption as well as the facts material to the exemption. First,

Plaintiffs attempt to brush aside the fact that many CKJ drivers have physically driven across state

lines into neighboring states and, therefore, have directly engaged in interstate commerce. See

Ex. A, pp. 2-3 ¶¶ 7-9. While Defendants anticipate that Plaintiffs and putative Opt-in Plaintiffs

will argue that they no longer cross state lines, or that the number of times that they crossed state

lines was de minimis, each of these arguments illustrate the need for an individualized inquiry for

each driver.

       Second, it is untrue that all the materials transported by Plaintiffs are mined entirely in the

State of Texas. To the contrary, many materials hauled by CKJ drivers, including by some of the

current Opt-in Plaintiffs, is mined in other states—or countries—and transported into the state of

Texas by rail or ship, thereby placing the material into the stream of interstate commerce. See

Ex. A, pp. 2-3 ¶¶ 7-9. The qualities and characteristics of the material remain the same as it was

when it was mined and transported into Texas from other states. Id. Accordingly, the boilerplate

statements in both of Plaintiffs’ declarations—and the only statements that ostensibly address the

“flow of interstate commerce” issue at the heart of the § 13(b)(1) MCA exemption—that they




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                    7
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 8 of 17 PageID #: 174



hauled materials that “originated within the State of Texas either because they were quarried within

[Texas] or because they had come to rest in [Texas],”3 are carelessly false and misleading.

Plaintiffs may attempt to argue that certain materials do not originate out of state, that certain

drivers did not transport materials delivered from out of state, or that such deliveries were de

minimis. Again, all these arguments—and the individualized analysis they necessarily entail—

illustrate precisely why conditional certification is inappropriate here.

          Third, as alluded to above, the fact that Plaintiffs spend a considerable portion of their

declarations to even counter the MCA in their conditional certification motion, in and of itself,

demonstrates the individualized nature of the MCA. To determine whether each of the putative

Opt-in Plaintiffs is exempt under the MCA, the Court will have to decide: (1) if the employee is

employed by a motor carrier; (2) if the employee affects highway safety; and (3) if the employee’s

activities involve the interstate transportation of goods. Billings, 413 F. Supp. 2d at 820; Badgett

v. Rent-Way, Inc., 350 F. Supp. 2d 642, 645 (W.D. Pa. 2004); see also Baez v. Wells Fargo

Armored Serv. Corp., 938 F.2d 180, 181 (11th Cir. 1991).

          The determination as to which Opt-in Plaintiffs are exempt will require significant

individualized inquiry of each Opt-in Plaintiff’s routes and cargo because those routes and cargo

largely determine whether the driver is exempt. Given the fact-intensive analysis needed to

determine if each employee is exempt, Plaintiffs cannot show that they are similarly situated to

other employees. See Aguirre, 2006 WL 964554, at *7 (holding putative plaintiffs are not similarly

situated and conditional certification is inappropriate because determining exempt status “would

require a fact-specific and individualized inquiry into each employee’s daily job duties.”).




3
    See Dkts. 41-3, p. 2 ¶ 6; 41-4, p. 1 ¶ 6.


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                  8
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 9 of 17 PageID #: 175



       The existence of the MCA exemption in this case is enormously critical because the issue

of liability for the Plaintiffs and each potential putative Opt-in Plaintiff will depend on whether

the exemption applies. To determine which Opt-in Plaintiffs are exempt will require significant

individualized inquiry of each Opt-in Plaintiff’s driving routes and cargo precisely because those

routes and cargo will determine if the individual driver is exempt or not. Simply put, the

applicability of the MCA is not appropriate for determination in a collective action lawsuit under

Section 216(b). See, e.g., Adams v. U.S., 21 Cl. Ct. 795, 797 (Cl. Ct. 1990) (holding that exempt

status under the FLSA might hinge on individual circumstances and, thus, potential plaintiffs may

not be similarly situated); Donihoo, 1998 WL 91256, at *1 (holding that determining exempt status

under the FLSA requires an examination of the employees’ job duties and “[s]uch inquiry is not

appropriate in a class lawsuit under Section 216(b)(1)”); Bayles v. Am. Med. Response, Inc., 950

F. Supp. 1053, 1067 (D. Colo. 1996); see also Pfaahler, 2000 WL 198888.

       The individualized inquiry required as to each driver precludes the claims asserted in this

action from being litigated as a collective action under the FLSA. Not only are Plaintiffs

themselves exempt under the MCA, but the driver-by-driver analysis of the exemption makes class

notice in this case entirely inappropriate under well-established law. On that basis alone, Plaintiffs’

motion should be summarily denied.

D.     Plaintiffs have Failed to Show Other Drivers Desire to Opt in.

       In addition to being unable to show that putative collective action members are “similarly

situated,” which alone is fatal to Plaintiffs’ request for notice, Plaintiffs also present no credible

evidence that any other employees desire to opt-in to the instant lawsuit. In support of their

conditional certification motion, Plaintiffs passingly state “that others desire to opt-in, but are

fearful of retaliation.” See Dkt. 41, p. 8. Notably, the only “evidence” before the Court that other

employees desire to opt-in are Plaintiffs’ conclusory statements that they “know other truck drivers


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                     9
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 10 of 17 PageID #: 176



who have expressed an interest I [sic] joining this lawsuit, but fear retaliation from Defendants.”

See Dkts. 41-3, p. 2 ¶ 13; 41-4, p. 2 ¶ 13. These statements are striking because at least two of the

Opt-in Plaintiffs, Aubrey E. Girdy4 and Samuel C. Duran, opted-in to the lawsuit while still

employed with CKJ. See Dkts. 13 & 22. In fact, Duran filed one of the two declarations in this

lawsuit and stated his employment ended with CKJ on September 1, 2019, which is approximately

four months after he opted in. See Dkts. 13 & 41-4, p. 1 ¶ 2. Duran does not allege his employment

was terminated due to retaliation, and Girdy passed away while still employed. As some drivers

who desired to join the suit have already opted in, there is no evidence to remotely suggest that

there are any other prospective plaintiffs who “desire to opt-in, but are fearful of retaliation” in the

event the Court elects to conditionally certify a collective action.

E.      Plaintiffs’ Class Definition is Imprecise and Improper.

        In the event the Court elects to conditionally certify a collective action, Plaintiffs’ current

definition of a proposed class is overbroad, vague, and inaccurate. In their First Amended

Complaint, Plaintiffs seek to certify the following class as to their FLSA claim:

            All current or former employees of J&GK Properties, LLC, D/B/A CKJ
            Transport of South Texas, LLC, who were employed as drivers in the state
            of Texas and were not properly compensated for all overtime hours worked.

See Dkt. 33, p. 6 ¶ 27. While the class as defined in Plaintiffs’ First Amended Complaint has

deficiencies, it was more accurate than what Plaintiffs now propose in their conditional

certification motion:

            All current and former truck drivers employed by Defendant who
            exclusively hauled sand, gravel and cement in the state of Texas, and
            worked in excess of 40 hours in any workweek at any time for [sic] during
            the last three (3) years.



4
 Mr. Girdy unfortunately passed away on approximately October 14, 2019, while still employed
with CKJ.


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                     10
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 11 of 17 PageID #: 177



See Dkt. 41, p. 10.

       As an initial matter, Plaintiffs had to file an amended complaint because the original

corporate defendant was the wrong entity. CKJ Transport of South Texas, LLC is a sub-series LLC

of the master LLC J&GK Properties, LLC.5 See Ex. A, p. 1 ¶ 2; see also Ex. B. Plaintiffs are all

current or former employees of CKJ Transport of South Texas, LLC, which is a separate entity

from any other sub-series LLC under J&GK Properties, LLC. See Ex. A, p. 1 ¶ 2. Until the filing

of their conditional certification motion, Plaintiffs had always referenced CKJ Transport of South

Texas, LLC. In fact, the only corporate defendant before the Court is CKJ Transport of South

Texas, LLC. Accordingly, any collective action conditionally certified by the Court must

necessarily be limited to only driver-employees of CKJ Transport of South Texas, LLC.

       Furthermore, the Plaintiff and Opt-in Plaintiffs are current and former employees of the

San Antonio terminal of CKJ Transport of South Texas, LLC and only claim in conclusory fashion

they “estimate that Defendants employed approximately 35 truck drivers at a time in the San

Antonio, Texas office.” See Dkts. 41-3, p. 2 ¶ 11; 41-4, p. 2 ¶ 2 (emphasis added). Plaintiffs make

no claim that they have any personal knowledge about the drivers at any of the other terminals

operated by CKJ Transport of South Texas, LLC. Therefore, any class definition should be limited

to only those drivers that worked and operated out of the San Antonio terminal. See Chapman, 126

F. Supp. at 724 (finding since Plaintiff “provides no indication that any similarly-situated

aggrieved individuals exist outside of Louisiana” a nationwide class is inappropriate).




5
  A series LLC is an LLC that provides in its governing documents for the establishment of a series
of members, managers, membership interests, or assets that have separate rights, obligations and
liabilities and business purposes from the general LLC. Each individual series effectively operates
as a separate LLC for purposes of assets and liabilities. See Formation of Texas Entities FAQs,
TEXAS SECRETARY OF STATE, https://www.sos.state.tx.us/corp/formationfaqs.shtml#LLC; see
also TEX. BUS. CODE § 101.601, et seq.


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                11
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 12 of 17 PageID #: 178



       Lastly, the two declarations provided in support of Plaintiffs’ conditional certification

motion testify that they “solely drove a belly-dump truck.” See Dkts. 41-3, p. 1 ¶ 4; 41-4, p. 1 ¶ 4.

However, as discussed above, not all the Plaintiffs drive belly dump trucks, which, again,

demonstrates Plaintiffs’ failure to prove that even the currently involved Plaintiffs are similarly

situated to one another. See Ex. A, p. 3 ¶ 15. Accordingly, as the Plaintiffs have only demonstrated

that, at best, the two declarants are similarly situated to one another (via boilerplate, cookie-cutter

declarations), any class definition should be similarly limited to only those drivers who drove belly

dump trailers.

       District courts have the power to modify an FLSA collective action definition. See Dreyer

v. Baker Hughes Oilfield Ops., Inc., No. 4:08-CV-01212, 2008 WL 5204149, at *3 (S.D. Tex. Dec.

11, 2008) (citing Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930, 931-32 (5th Cir. 2005)).

Accordingly, should the Court elect to conditionally certify a collective action, the Court should

modify the class definition to state:

           All current or former drivers of CKJ Transport of South Texas, LLC, who
           were employed at the San Antonio, Texas terminal; who exclusively hauled
           sand, gravel, and concrete while driving belly dump trailers in the state of
           Texas; and worked in excess of 40 hours in any workweek at any time
           during the last three (3) years.

F.     A Decision on Conditional Certification Should be Delayed Until Discovery on the
       MCA’s Applicability is Completed.

       Alternatively, even if the Court is inclined to grant Plaintiffs’ conditional certification

motion, because, as described above, the MCA exemption likely bars the Plaintiffs and any

putative Opt-in Plaintiffs from recovery, the Court should delay a decision on conditional

certification and allow the Parties to conduct conditional certification discovery on whether the

MCA applies. Because the applicability of the MCA could further weaken Plaintiffs’ similarly

situated argument—or even completely disprove it—it would be a more prudent use of judicial



DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                    12
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 13 of 17 PageID #: 179



economy to allow the Parties discovery prior to a decision on conditional certification. If the MCA

is found to apply, it may dismiss the suit entirely, thus obviating any need for conditional

certification. Accordingly, Defendants respectfully request the Court delay a decision on

conditional certification and instead allow the Parties time to conduct conditional certification

discovery on whether the MCA exemption applies first.

G.     Plaintiffs’ Proposed Notice and Consent to Join are Deficient.

       To the extent the Court determines that any notice, however limited, is appropriate at all,

the notice and consent to join forms proposed by Plaintiffs are deficient. The purpose of notice is

to allow potential plaintiffs to make an informed judgment about the case they are being invited to

join. As the Supreme Court stated in Hoffmann-La Roche:

           These benefits [of a § 216(b) collective action], however, depend on
           employees receiving accurate and timely notice concerning the pendency of
           the collective action, so that they can make informed decisions about
           whether to participate.

493 U.S. at 170. Additionally, as the district court in Hoffmann-La Roche stated, a notice in a

§ 216(b) action requires “full and effective disclosure of all the relevant facts . . . sufficient to

enable the [consenting party] to make an informed decision.” Sperling v. Hoffmann-La Roche, Inc.,

118 F.R.D. 392, 408 (D.N.J. 1988) (internal quotation marks omitted). Any notice must not only

inform potential plaintiffs of their possible recovery, but must also inform them of all liabilities

and obligations that the litigation might impose on them. Indeed, one of the primary purposes for

the court-facilitated notice is to avoid “misleading communications.” Hoffmann-La Roche, 493

U.S. at 171.

       Plaintiffs obviously hope to entice more plaintiffs to join this action by omitting any

mention of risks, costs, or liabilities. However, Hoffmann-La Roche gave due concern for

informing potential plaintiffs of liabilities. 493 U.S. at 171. As the Supreme Court stressed, any



DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                  13
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 14 of 17 PageID #: 180



notice must disclose facts sufficient to allow the consenting party to make an “informed decision.”

Id. Plaintiffs’ proposed notice fails in this regard. The proposed notice is striking in that it does not

accurately describe the liabilities that current and future Plaintiffs may be forced to bear; rather, it

simply states that the putative Opt-in Plaintiffs agree that they “will be bound by the judgment of

the Court on all issues in this Lawsuit, whether favorable or unfavorable to you.” See Dkt. 41-1,

p. 1. The proposed notice and consent to join form omit any mention of the possibility that if this

case is found in whole or in part to be meritless, Plaintiffs may have to bear Defendants’ costs and,

potentially, legal fees. This wrongly gives the impression that no costs or attorneys’ fees can be

charged against Opt-in Plaintiffs.

        Additionally, Plaintiffs’ notice fails to provide a detailed statement of the legal effect of

filing a consent form, including the fact that a joining party may be required to give a deposition,

respond to written discovery, and/or testify in court. Just as the Hoffman-La Roche court tailored

its notice to reflect the nature of that case, this action must have a notice particularized as to its

facts. Rather than notifying potential Opt-in Plaintiffs that they may have to actively participate in

the discovery process and provide deposition or trial testimony, Plaintiffs’ proposed notice is

misleading because it indicates to potential Opt-in Plaintiffs that if they do opt-in, they will simply

“be part of the case.” See Dkt. 41-1, p. 1. This language falls far short of “full and effective

disclosure” required for potential plaintiffs to make an informed decision.

        Plaintiffs also fail to include a proper time restriction on the eligibility of potential Opt-in

Plaintiffs. Plaintiffs appear to be inviting opt-ins from any current and former drivers who ever

worked for Defendants since February 18, 2016—a date apparently selected by Plaintiffs because

it was the date on which Plaintiffs filed their Original Complaint. See Dkt. 1. This date is clearly

based on Plaintiffs’ misunderstanding of the limitations period afforded under the FSLA. It is well




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                      14
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 15 of 17 PageID #: 181



established that the limitations period for opt-in plaintiffs in an FLSA collective action is not tolled

by the filing of the original complaint, but instead, continues to run on each individual plaintiff’s

claim—included named plaintiffs—until such time as the plaintiff elects to join the collective

action by filing a consent to join form. See, e.g., Quintanilla v. A&R Demolition, Inc., No. 4:04-

CV-01965, 2006 WL 1663739, at *1 (S.D. Tex. June 13, 2006); Lee v. Vance Exec. Prot., Inc., 7

Fed. App’x 160, 167 (4th Cir. 2001). Plaintiffs would prefer to sidestep the fact that the longest

possible statute of limitations for this lawsuit is three years and, by identifying a cut off date

(February 18, 2016) more than three years prior to the filing of this instant motion, have taken it

upon themselves to unilaterally expand the limitations period. Weeding out ineligible consents will

create considerable work for Defendants, this Court, and Plaintiffs.

       Additionally, Plaintiffs seek a 60-day notice period. However, given that the class

definition must be reformed and restricted, Defendants believe a 45-day notice period is sufficient

time to allow putative Opt-in Plaintiffs to consent to the collective action. Accordingly, Plaintiff’s

proposed notice and consent to join form, much like the rest of their motion, is improper.

       Defendants respectfully request that should the Court grant conditional certification, the

Court also order the Parties to confer on the language of the notice and consent to join forms and

to submit the same to the Court prior to any issuance of notice.

                                      III.    CONCLUSION

       Plaintiffs have wholly and completely failed to offer any evidence that supports the

authorization of the requested notification to potential class members. They have not shown that

they are “similarly situated” to those who they seek to represent, nor have they shown that any

other “similarly situated” individuals desire to opt-in. If anything, Plaintiffs have actually

demonstrated that the primary defense in this case—whether each individual driver is exempt from

overtime requirements under the MCA exemption—creates an individualized defense requiring a


DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                     15
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 16 of 17 PageID #: 182



case-by-case determination. That necessary case-by-case determination, alone, is fully dispositive

of Plaintiff’s motion, as it destroys the ability of Plaintiffs to even proceed as a collective action.

        Defendants respectfully request the Court deny Plaintiffs’ motion. Alternatively, should

the Court be inclined to grant conditional certification, Defendants nevertheless respectfully ask

the Court to delay conditional certification to give the Parties time to conduct conditional

certification discovery on whether MCA exemption applies, to avoid a futile conditional

certification exercise. Lastly, should the Court grant conditional certification, Defendants

respectfully request the Court order Plaintiffs to confer with Defendants on appropriate language

for the notice and consent to join forms along the lines that Defendants have explained above.



                                                Respectfully submitted,

                                                THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                                By: /s/ Farsheed Fozouni ___________________
                                                    John L. Ross
                                                    State Bar No. 17303020
                                                    jross@thompsoncoe.com
                                                    Farsheed Fozouni
                                                    State Bar No. 24097705
                                                    ffozouni@thompsoncoe.com


                                                Plaza of the Americas,
                                                700 N. Pearl Street, Twenty-Fifth Floor
                                                Dallas, TX 75201-2832
                                                Telephone: 214-880-2653
                                                Telecopy: 214-871-8209

                                                ATTORNEYS FOR CKJ TRANSPORT-ENERGY
                                                SERVICES, LLC, AND JONATHAN KENNEMER




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                     16
Case 4:19-cv-00126-ALM Document 44 Filed 11/21/19 Page 17 of 17 PageID #: 183



                                  CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing document was electronically filed on November 21, 2019. Notice of this
filing will be sent to all counsel of record for all parties by operation of the Court’s electronic filing
system.

                                                         /s/ Farsheed Fozouni
                                                         Farsheed Fozouni




DEFENDANTS’ RESPONSE IN OPPOSITOIN TO
PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION                                                       17
